Name: Commission Regulation (EC) No 717/2001 of 10 April 2001 amending Regulation (EC) No 790/2000 laying down the marketing standard for tomatoes
 Type: Regulation
 Subject Matter: plant product;  consumption;  marketing
 Date Published: nan

 Avis juridique important|32001R0717Commission Regulation (EC) No 717/2001 of 10 April 2001 amending Regulation (EC) No 790/2000 laying down the marketing standard for tomatoes Official Journal L 100 , 11/04/2001 P. 0011 - 0011Commission Regulation (EC) No 717/2001of 10 April 2001amending Regulation (EC) No 790/2000 laying down the marketing standard for tomatoesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables(1), as last amended by Regulation (EC) No 2826/2000(2), and in particular Article 2(2) thereof,Whereas:(1) The Annex to Commission Regulation (EC) No 790/2000 of 14 April 2000 laying down the marketing standard for tomatoes(3) lays down provisions concerning the classification of tomatoes.(2) In order to ensure transparency on the world market, those provisions should be amended. The standard for tomatoes recommended by the United Nations Economic Commission for Europe has recently been amended in order to lay down that cherry tomatoes may not have healed cracks, even in Class II.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1The third indent of point (iii) (Class II) of Part B (Classification) of title II (Provisions concerning quality) of the Annex to Regulation (EC) No 790/2000 is replaced by the following text: "- healed cracks not more than 3 cm in length for round, ribbed or oblong tomatoes."Article 2This Regulation shall enter into force on the twentieth day following its publication in the Official Journal of the European Communities.It shall apply from the first day of the second month following its entry into force.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 10 April 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 297, 21.11.1996, p. 1.(2) OJ L 328, 23.12.2000, p. 2.(3) OJ L 95, 15.4.2000, p. 24.